Title: To George Washington from Dwight Foster, 30 January 1795
From: Foster, Dwight
To: Washington, George


        
          Sir,
          Philadelphia January 30th 1795.
        
        Mr Asa Ellis Junr of Brookfield, Worcester County, Massachusetts, a Native of that State, has requested Me on his Behalf to present to You the Piece of Cloth herewith transmitted as a Specimen of American Manufacture.
        The art of dying scarlet has not been generally known in this Country—he apprehends he has discovered it and says the Colour is as durable as that made in Europe—This Cloth is altogether of his Manufacture and he will be obliged by Your

acceptance of it—I am, with the highest respect, Sir, Your obedt & very humble Servt
        
          Dwight Foster.
        
      